Order, Supreme Court, New York County (Harold Tompkins, J.), entered January 31, 1990, which denied defendant’s motion for partial summary judgment striking plaintiffs claim for damages relating to lost earnings, unanimously modified, on the law, the motion granted only to the extent of striking the claim for $1,512 in lost earnings related to the Brazilian movie prospect, and otherwise affirmed, without costs.
Plaintiff, a voice-over recording artist, had auditioned, won the job, was promised a standard union contract and was already scheduled for her first recording session in connection with the Anglicized version of the Japanese "Bumboo” cartoon series when she suffered injury at defendant’s hotel, which allegedly caused her to lose the job. Even in the absence of an executed contract, plaintiff is able to demonstrate the existence of a "stable and ready market” for her services, the performance of which was interrupted by the injury (see, Hanna v Potter, 10 AD2d 753). Mathematical precision is not required in order to establish the "[reasonable certainty” of lost earnings (Steitz v Gifford, 280 NY 15, 20), in accordance with industry standards. This is not the case, however, with respect to the Brazilian movie prospect, where plaintiff was unable to audition and we have only the producer’s speculation that she would have been perfect for the role. Concur— Ross, J. P., Rosenberger, Asch, Kassal and Wallach, JJ.